Case: 18-13336   Date Filed: 11/08/2018   Page: 1 of 10


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13336
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:18-cr-00069-MHC-AJB-1



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,


                                  versus


JOE L. FLETCHER,

                                              Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (November 8, 2018)

Before WILLIAM PRYOR, JILL PRYOR and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-13336     Date Filed: 11/08/2018    Page: 2 of 10


      Joe Fletcher appeals his eight month sentence imposed after he pled guilty to

possessing a cellular phone while an inmate at a federal prison, in violation of

18 U.S.C. § 1791(a)(2), (b)(4), and (d)(1)(F). Fletcher asserts that the district court

erred in denying his request for a two-level reduction in his offense level based on

acceptance of responsibility. See U.S.S.G. § 3E1.1(a). We need not decide

whether the district court erred in denying the reduction because any error was

harmless. We affirm.

                                          I.

      Fletcher was incarcerated in the United States Penitentiary in Atlanta,

Georgia after violating the terms of his supervised release imposed for his

conviction of a separate crime. While in the penitentiary, Fletcher obtained two

smart phones. He used one of the phones to access Facebook and posted a video

showing that he had engaged in a 49-minute FaceTime video conversation with

members of his family and others. In the video, Fletcher bragged about his ability

to obtain a phone inside any Bureau of Prisons facility. He also implicated himself

in an Ohio homicide. After Fletcher posed the video, a corrections officer searched

his cell and found the two smart phones. The government also subpoenaed records

from Facebook, which showed that Fletcher had accessed his Facebook account

multiple times while in custody at the Atlanta penitentiary.




                                               2
              Case: 18-13336     Date Filed: 11/08/2018   Page: 3 of 10


      Fletcher was indicted for possessing a prohibited object while an inmate in a

federal penitentiary in violation of 18 U.S.C. § 1791(a)(2), (b)(4), and (d)(1)(F).

He pled guilty to the offense. While awaiting sentencing, Fletcher completed his

original term of imprisonment. He was released on bond pending his sentencing

on the possession of contraband charge. While on bond, Fletcher was subject to

home detention and was required to submit to GPS location monitoring.

      Less than two months after he was released on bond, the probation office

filed a petition seeking to revoke Fletcher’s presentencing release. The petition

asserted that Fletcher had committed three violations of the conditions of his

release. First, he failed to abide by the requirements of the home detention

program, which required him to wear a tracker. Fletcher’s probation officer had

repeatedly reminded him to change the battery on his tracker every eight to ten

hours. But Fletcher refused to do so and would change the battery only once every

24 hours. Although the battery in Fletcher’s tracker never died, the probation

office received multiple alerts about the low battery. Second, Fletcher engaged in

new criminal conduct. Local police charged him with violating a temporary

protection order after he sent multiple threatening text messages to a woman.

Third, Fletcher used Facebook to try to contact an individual with a felony

conviction.




                                              3
              Case: 18-13336    Date Filed: 11/08/2018    Page: 4 of 10


      Fletcher did not admit to violating the conditions of his bond. But at the

bond revocation hearing, he agreed to detention pending his sentencing. Prior to

the sentencing, the probation office prepared a presentence investigation report

(“PSI”). The PSI calculated Fletcher’s base offense level as six and applied no

reduction for acceptance of responsibility. The PSI stated that Fletcher had

demonstrated no acceptance of responsibility because the incidents giving rise to

his bond revocation showed that he had not voluntarily terminated or withdrawn

from criminal conduct or associations.

      At the sentencing hearing, Fletcher objected to the PSI’s finding that he was

entitled to no reduction in offense level for acceptance of responsibility. See

U.S.S.G. § 3E1.1. The parties addressed whether the allegations that led to

Fletcher’s bond revocation supported a conclusion that he had not accepted

responsibility. Fletcher denied sending threatening text messages and attempting

to contact a convicted felon through Facebook. And he argued that even if he had

failed to change the batteries in his tracking monitor frequently enough, this

technical violation was insufficient to deny him a reduction for acceptance of

responsibility. Fletcher asked the court award him a two-level reduction for

acceptance of responsibility, which would reduce the recommended range under

the Sentencing Guidelines to two to eight months of imprisonment.




                                             4
                 Case: 18-13336       Date Filed: 11/08/2018        Page: 5 of 10


      The government argued that Fletcher was entitled to no adjustment for

acceptance of responsibility. It introduced into evidence a police report showing

that a woman reported receiving threatening text messages from Fletcher. But the

government conceded that it was not trying “to prove whether or not [Fletcher]

actually did send these messages.”1 Doc. 38 at 7. And it introduced no evidence

showing that Fletcher tried to contact a felon through Facebook. Instead, the

government argued that Fletcher’s repeated refusals to comply with the probation

officer’s instruction to change the battery on his tracker more frequently supported

withholding a reduction for acceptance of responsibility.

      After considering these arguments, the district court overruled Fletcher’s

objection and declined to give him credit for acceptance of responsibility. The

court then adopted the remaining findings of fact and conclusions of law in the

PSI. The court calculated Fletcher’s total offense level as six, his criminal history

category as IV, and his recommended range under the Sentencing Guidelines as six

to twelve months of imprisonment.

      The district court sentenced Fletcher to an eight month term of

imprisonment. In imposing this sentence, the court addressed the effect of many of

the factors set forth in 18 U.S.C. § 3553(a). The court considered the nature and

circumstances of the offense when it explained that an inmate’s possession of

      1
          Citations in the form “Doc. #” refer to numbered entries on the district court’s docket.

                                                     5
             Case: 18-13336     Date Filed: 11/08/2018    Page: 6 of 10


contraband inside a prison is “not an insignificant offense.” Doc. 38 at 21. The

court also addressed the specifics of Fletcher’s offense when it explained that

Fletcher used the phone to post a Facebook video bragging about his ability to

obtain a phone inside a federal prison. The court weighed Fletcher’s history and

characteristics when it discussed his prior criminal history and problems

complying with authority. The court also addressed the need for the sentence to

reflect the seriousness of the offense and to provide adequate deterrence when it

stated that the court needed to send a message to prisoners that there would be

consequences for possessing a phone in prison and then bragging about it. The

court also considered the need to avoid unwarranted sentencing disparities. The

court acknowledged that generally when a prisoner possessed contraband, the

matter was handled administratively and did not lead to an indictment, but the

court explained that this case was different because of the way in which Fletcher

had publicized his offense. The court concluded the sentencing hearing by stating

“I would have imposed the same eight-month sentence if he was at a level 4, or a

level 6.” Doc. 38 at 25. This is Fletcher’s appeal.

                                          II.

      In his appeal, Fletcher argues that the district court erred in refusing to apply

a two-level reduction for acceptance of responsibility. We need not address that

argument because any error was harmless.

                                                6
              Case: 18-13336     Date Filed: 11/08/2018    Page: 7 of 10


      We normally review the district court’s interpretation and application of the

Sentencing Guidelines de novo and its factual findings for clear error. United

States v. Doe, 661 F.3d 550, 565 (11th Cir. 2011). When the district court says it

would have imposed the same sentence even if it had calculated the Guidelines as

the defendant proposed, “it is unnecessary for us to decide the enhancement issue”

because, so long as the ultimate sentence was substantively reasonable, a decision

regarding the correctness of the Guidelines’ ruling “will not affect the outcome of

[the] case.” United States v. Keene, 470 F.3d 1347, 1348-49 (11th Cir. 2006).

Thus, we will not review an acceptance of responsibility issue under the Guidelines

when the district court tells us that the issue made no difference to the sentence it

imposed. Id. at 1348. Instead, we will ensure that the actual sentence is reasonable

under 18 U.S.C. § 3553(a). Id. at 1349-50. Under this approach, we use the

advisory Guidelines range as it would have been had the district court decided the

acceptance of responsibility issue in the defendant’s favor. See id.

      Here, the district court announced that it would have imposed the same

eight-month sentence even if Fletcher were entitled to a two-level reduction in

offense level for acceptance of responsibility. Our task, then, is whether the eight-

month sentence the court imposed is reasonable, “assuming exactly the same

conduct and other factors in the case, but using an advisory range of” two to eight

months of imprisonment. Id.

                                              7
              Case: 18-13336     Date Filed: 11/08/2018     Page: 8 of 10


      To determine whether such a sentence is substantively reasonable, we must

“consider the totality of the facts and circumstances.” See United States v. Irey,

612 F.3d 1160, 1190 (11th Cir. 2010) (en banc). “The party challenging the

sentence has the burden of showing that it is unreasonable in light of the record and

the § 3553(a) factors.” United States v. Dougherty, 754 F.3d 1353, 1361 (11th Cir.

2014). The § 3553(a) factors include: the nature and circumstances of the offense

and the history and characteristics of the defendant, the need for the sentence to

reflect the seriousness of the offense, the need for the sentence to afford adequate

deterrence to criminal conduct, the kinds of sentences available, the range

established under the Sentencing Guidelines, any pertinent policy statements of the

Sentencing Commission, the need to avoid unwarranted sentencing disparities, and

the need to provide restitution to victims. 18 U.S.C. § 3553 (a)(1)-(7). In general,

“the weight accorded to any of those factors is committed to the sound discretion

of the district court, and this Court will not substitute its judgment in weighing the

relevant factors.” Dougherty, 754 F.3d at 1361. We will vacate a sentence “if, but

only if, we are left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.” Irey, 612 F.3d at 1190 (internal quotation marks omitted).

“[W]e ordinarily expect a sentence within the Guidelines range to be reasonable.”

                                               8
               Case: 18-13336      Date Filed: 11/08/2018     Page: 9 of 10


United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (alteration adopted)

(internal quotation marks omitted).

       Even under the alternative Guidelines range, we conclude that Fletcher’s

sentence was reasonable. The facts developed during the guilty plea and

sentencing show that while he was an inmate in the Atlanta penitentiary, Fletcher

violated the law by obtaining two smartphones. He then publicized his possession

of this contraband by posting a video on Facebook showing that he used the phone

to have a lengthy FaceTime conversation with his family. He bragged on the video

about how easily he could obtain phones in prison and discussed his involvement

in a homicide. Although inmates who obtain phones in prison generally are not

prosecuted for this violation of the law, it was reasonable for the district court to

sentence Fletcher to an eight-month term of imprisonment here given his brazen

conduct. Our conclusion that the sentence is reasonable is further supported by the

fact that even if Fletcher had received an adjustment for acceptance of

responsibility, his sentence still would have been within the Guidelines range and

below the applicable statutory maximum. 2 See Hunt, 526 F.3d at 746; United

States v. Stanley, 739 F.3d 633, 656 (11th Cir. 2004) (“A sentence imposed well

below the statutory maximum penalty is an indicator of a reasonable



       2
        The statutory maximum for Fletcher’s offense is one year of imprisonment. See
18 U.S.C. § 1791(b)(4).
                                                 9
             Case: 18-13336    Date Filed: 11/08/2018     Page: 10 of 10


sentence.”). Even under the alternative Guidelines range, the district court did not

abuse its discretion in imposing Fletcher’s sentence.

                                        III.

      For these reasons, we affirm Fletcher’s sentence.

      AFFIRMED.




                                               10